Citation Nr: 1000833	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

1.  Entitlement to a disability evaluation in excess of 30 
percent for the service-connected posttraumatic stress 
disorder (PTSD) prior to June 9, 2009.  

2.  Entitlement to a disability evaluation in excess of 70 
percent for the service-connected PTSD on June 9, 2009.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to June 
1963.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions dated in October 
2006, November 2006 and August 2009 of the RO.  

An August 2009 rating decision assigned a 70 percent rating 
to the service-connected PTSD beginning on June 9, 2009.  

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

In March 2009, the Board remanded the case to the RO for 
additional development of the record.  


FINDINGS OF FACT

1.  For the period of the appeal prior to June 9, 2009, the 
service-connected PTSD is shown to have productive of a 
disability picture that more nearly approximated that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing effective 
work and social relationships.  

2.  For the period of the appeal beginning on and after June 
9, 2009, the service-connected PTSD is not shown to have been 
productive of total occupational and social inadaptability.  


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to June 9, 2009, the 
criteria for the assignment of a 50 percent evaluation for 
the service-connected PTSD were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2009).  

2.  For the period beginning on and after June 9, 2009, the 
criteria for the assignment of a rating in excess of 70 
percent for the service-connected PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in August 2006, May 2008, and April 
2009.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The August 2006 letter provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from January 2006 to August 2009 are associated with the 
claims folder.  

The private mental health treatment records have been 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
The Veteran underwent VA examinations in November 2006 and 
June 2009 to obtain medical evidence as to the severity of 
the Veteran's PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communications (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  Id.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


A rating in excess of 30 percent for the service-connected 
PTSD) 
prior to June 9, 2009.  

The Board finds that, for the period prior to June 9, 2009, 
the service-connected PTSD is shown to have more nearly 
resembled the criteria warranting a 50 percent evaluation.  

In determining that the Veteran meets the criteria for a 50 
percent evaluation, the service-connected disability picture 
is found to have been manifested by a level of occupational 
and social impairment that was approaching that of reduced 
reliability and productivity and difficulty in establishing 
effective work and social relationships for the period in 
question.  

The medical evidence for this time period shows that the 
service-connected PTSD is manifested by symptoms of 
difficulty sleeping, difficulty concentrating, intrusive 
thoughts triggered by traumatic events, panic attacks, 
nightmares, disturbances in mood and social isolation from 
friends.  See the VA examination report dated in November 
2006, the VA mental health consult dated in February 2006, 
and the VA treatment records dated in April, August, and 
December 2006; January, April, July and November 2007; 
January and October 2008; and March 2009.  

The record shows that some of these symptom such as 
difficulty sleeping, mood, and panic attacks have improved 
and/or decreased with medications.  See the VA treatment 
records dated in March 2009 and the VA examination dated in 
June 2009. However, despite the Veteran's use of medications 
and treatment, he still has intermittent depressed mood, and 
intrusive thoughts.   

From March 2006 to June 2009, the Veteran's GAF scores have 
ranged from 45 to 60.  See the VA examination reports dated 
in November 2006 and June 2009; the VA mental health 
consultations dated in February 2006, and the VA treatment 
records dated in April, August, and December 2006; January, 
April, July and November 2007; January and October 2008; and 
March 2009; and the A.M.H.C. records.  

GAF scores of 45 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 60 reflects more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, a 50 percent rating is assigned for the 
service-connected PTSD for the period of the appeal prior to 
June 9, 2009.  


A rating in excess of 70 percent for the service-connected 
PTSD 
beginning on June 9, 2009.  

The Board finds on review of the record that a disability 
evaluation higher than 70 percent for the service-connected 
PTSD is not assignable in this case.  Simply put, the Veteran 
in this case is not shown to have experienced manifestation 
that would equated with total occupational and social 
inadaptability due to the service-connected PTSD at any time 
during the period of the appeal.  

Here, the manifestations of the service-connected PTSD are 
not shown to have been productive of more than serious 
occupational impairment or any finding suggesting total 
social isolation.  

The Veteran has social contact and relationships with his 
family members and a friend.  He reported having a loving and 
fulfilling relationship with his spouse, children and 
grandchildren.  He attended group therapy on a regular basis.  
He lives with his spouse and has been married for over 40 
years.  See the VA examination report dated in June 2009.  

The Board has also considered whether there is any evidence 
which would support a remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  The record shows that the Veteran was 
hospitalized for a couple of days in a detoxification program 
in January 2007, but there have not been frequent periods of 
hospitalization for PTSD.  

The service-connected PTSD also has not resulted in marked 
interference with employment beyond that already contemplated 
in the assigned 70 percent rating.  This rating reflects that 
significant interference with employment exists.  See 38 
C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board finds that the service-connected 
disability picture is not unusual or exceptional so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating of 50 percent for the service-connected 
PTSD for the period of the appeal prior to June 8, 2009 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating in excess of 70 percent for the service-
connected PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


